Per Curiam.
Respondent was admitted to practice by this Court in 2005. He maintains an office for the practice of law in the City of Hudson, Columbia County.
By petition of charges dated April 12, 2013, petitioner charged respondent with failing to cooperate with its investigation of his conduct and failing to appear as directed by petitioner to be orally admonished (charge I), as well as neglecting two appeals assigned to him by this Court (charge II). Respondent filed an answer in which he admitted all of the charges and specifications with the exception of charge II, specification 2, which alleges that respondent failed to file a motion seeking permission to appeal to the Court of Appeals on behalf of a client whose judgment of conviction was affirmed by this Court.
After a hearing pursuant to this Court’s rules (see 22 NYCRR 806.5), the Referee sustained specification 2 of charge II. *1220Petitioner now moves to confirm the Referee’s report and respondent cross-moves to disaffirm the report.
We find that a fair preponderance of the evidence supports the Referee’s determination and we therefore confirm the Referee’s report with respect to specification 2 of charge II. We further find respondent guilty of the professional misconduct as charged and specified in the petition.
We have heard respondent in mitigation and have considered the favorable character affidavits he has submitted. We conclude that respondent should be suspended from the practice of law for a period of one year. However, we stay said suspension upon the condition that, during the one-year period, he completes four credit hours of accredited continuing legal education (hereinafter CLE) in ethics and professionalism and four credit hours of CLE in law practice management in addition to the CLE required of all attorneys (see 22 NYCRR part 1500). Respondent may apply to terminate the suspension after one year. Any such application shall include documentation of completion of the required CLE and shall be served upon petitioner, who may be heard thereon (see e.g. Matter of Moss, 99 AD3d 1029 [2012]).
Stein, J.E, McCarthy, Rose and Egan Jr., JJ., concur. Ordered that petitioner’s motion to confirm the Referee’s report is granted; and it is further ordered that respondent’s cross motion to disaffirm the Referee’s report is denied; and it is further ordered that respondent is found guilty of the professional misconduct charged and specified in the petition of charges; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court, which suspension is stayed upon the terms and conditions set forth in this Court’s decision.